           Case 2:19-cv-01065-MCE-JDP Document 1 Filed 06/11/19 Page 1 of 12


 1 DONALD CLOYCE WAGDA (CA SBN 257254)
   547 Blackhawk Club Drive
 2 Danville, California 94506                                                       FILED
   Telephone: (650) 644-7151                                                       Jun 11, 2019
 3 donald@wagdalaw.com                                                          CLERK, U.S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF CALIFORNIA



 4 Pro Se Plaintiff and Qui Tam Relator

 5

 6

 7

 8
                                                                   SEALED
                                  IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA
10
                                                                        2:19-cv-1065 MCE EFB
11 UNITED STATES OF AMERICA,                                  Case No. _______________________
12 ex rel. DONALD CLOYCE WAGDA,                               COMPLAINT FOR VIOLATIONS OF THE
                                                              FALSE CLAIMS ACT
13                  Plaintiff,
                                                              JURY TRIAL DEMANDED
14                   vs.
                                                              FILED UNDER SEAL
15 WELLS FARGO & COMPANY, a corporation, and                  PURSUANT TO 31 U.S.C. § 3730
16 WELLS FARGO BANK, NATIONAL                                 DO NOT ENTER INTO PACER
   ASSOCIATION, a national association, and
17                                                            DO NOT PLACE IN PRESS BOX
   WELLS FARGO FINANCIAL LEASING, INC., a
18 corporation, and

19 DOES 1-100, jointly and severally,

20                  Defendants.
21

22          This is a qui tam action by Plaintiff Donald Cloyce Wagda (“Relator”), an attorney, to obtain civil
23
     penalties and treble damages on behalf of the United States of America against Wells Fargo & Company
24
     and the other above-captioned defendants (collectively, “Defendants”) on account of certain
25
     escheatments of federal monies to the State of California in violation of the federal False Claims Act,
26

27 31 U.S.C. §§ 3729 - 3733. (the “FCA” or the “Act”). Relator alleges on knowledge as to himself and his

28 own acts, and on information and belief as to all other matters, as follows:

30
      COMPLAINT                                           1
31
            Case 2:19-cv-01065-MCE-JDP Document 1 Filed 06/11/19 Page 2 of 12


 1                                                  JURISDICTION
 2           1.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. § 1331,
 3
     because it is a civil action arising under the Constitution, laws, or treaties of the United States,
 4
     specifically, the FCA. In addition, this Court has subject-matter jurisdiction over this action pursuant to
 5
     28 U.S.C. § 1345, because it is a civil action, suit or proceeding commenced by the United States, or by
 6
 7 any agency or officer thereof expressly authorized to sue by Act of Congress, specifically, by Section
 8 3730(b)(1) of the FCA. See 31 U.S.C. § 3730(b)(1) (“A person may bring a civil action for a violation of
 9 section 3729 for the person and for the United States Government. The action shall be brought in the
10 name of the Government…”). The court may exercise personal jurisdiction over the Defendants under
11
     31 U.S.C. § 3732(a), because at least one Defendant transacts business in this judicial district.
12
                                                         VENUE
13
             2.      Venue is proper, pursuant to 31 U.S.C. § 3732 and 28 U.S.C. § 1391(b), because a
14
15 substantial part of the events or omissions giving rise to the claims set forth herein occurred in this
16 District, a substantial part of property that is the subject of this action is situated in this District, and at
17 least one Defendant transacts business in this District.
18
                                           STATUTE OF LIMITATIONS
19
             3.      This action has been timely filed within all applicable statutes of limitation, including
20
     those set forth in Section 3731(b) of the FCA.
21
                                            FCA FILING PROCEDURES
22
23           4.      Pursuant to 31 U.S.C. § 3730(b)(2), this Complaint has been filed in camera, will remain

24 under seal for at least 60 days, and will not be served on any Defendant until the Court so orders.
25           5.      In accordance with L.R. 141, Relator has submitted herewith a Plaintiff’s Request to Seal
26
     Documents, a Notice of Plaintiff’s Request to Seal Documents, and a [Proposed] Order Granting
27
     Plaintiff’s Request to Seal Documents.
28
30
      COMPLAINT                                              2
31
           Case 2:19-cv-01065-MCE-JDP Document 1 Filed 06/11/19 Page 3 of 12


 1          6.        Pursuant to 31 U.S.C. § 3730(b)(2), Plaintiff has served a copy of this Complaint, and a
 2 written disclosure of substantially all material evidence and information possessed by Plaintiff, on the

 3
     Federal Government through its agents The Honorable McGregor “Greg” Scott, United States Attorney
 4
     for the Eastern District of California, and The Honorable William P. Barr, Attorney General of the
 5
     United States.
 6
 7          7.        There has been no public disclosure of substantially the same allegations or transactions as

 8 alleged in this Complaint (i) in a Federal criminal, civil, or administrative hearing in which the U.S.
 9 Government or its agent is a party; (ii) in a congressional, Government Accountability Office, or other
10 Federal report, hearing, audit, or investigation; or (iii) from the news media. Thus, this Action is not
11
     barred by the so-called “Public Disclosure Bar” of 31 U.S.C. § 3730(e)(4).
12
                                                  INTRODUCTION
13
            8.        Every year for over a decade, Defendants have concluded that certain properties held by
14
15 them satisfy the conditions for escheat set forth in California’s Unclaimed Property Law, Cal. Code of
16 Civ. P. §§ 1500 et seq. (“UPL”), and have proceeded to report and escheat those properties to the State of
17 California in attempted compliance with the UPL. Among those properties, however, are federal monies
18
     that are required instead to be returned to the Federal Government pursuant to the superseding
19
     requirements of the FCA. Defendants have failed to meet their obligations under the FCA, giving rise to
20
     this Action.
21
                                                      PARTIES
22
23          9.        Relator Donald Wagda is an attorney licensed to practice law in California and admitted to

24 practice before the United States District Court for the Eastern District of California. Mr. Wagda resides
25 in Contra Costa County within the State of California.
26
            10.       Defendant Wells Fargo & Company is a Delaware corporation headquartered in San
27
     Francisco, California. It is the ultimate corporate parent of all other corporate Defendants.
28
30
      COMPLAINT                                             3
31
           Case 2:19-cv-01065-MCE-JDP Document 1 Filed 06/11/19 Page 4 of 12


 1          12.     Defendant Wells Fargo Bank, National Association is a national association headquartered
 2 in Sioux Falls, South Dakota.

 3
            13.     Defendant Wells Fargo Financial Leasing, Inc. is an Iowa corporation headquartered in
 4
     Des Moines, Iowa. It is a subsidiary of Wells Fargo Bank, National Association.
 5
            15.     Defendants Does 1-50 are direct or indirect corporate subsidiaries of Defendant Wells Fargo
 6
 7 Bank, National Association.
 8          16.     Defendants Does 51-100 are natural persons and are sued in their individual capacity. At

 9 all times relevant hereto, each of Does 51-100 was an agent of one or more respective Defendants.
10          17.     Plaintiff is ignorant of the true names and capacities of Defendants Does 1 to 100,
11
     inclusive, and therefore sues those Defendants by such fictitious names. Plaintiff is informed and
12
     believes and thereon alleges that each Doe Defendant so named is responsible in some manner for certain
13
     of the penalties and damages suffered by the United States as set forth herein. Plaintiff will amend this
14
15 Complaint to state the true names and capacities of Defendants Does 1 through 100, inclusive, when they
16 have been ascertained.
17          18.     Each Defendant is a person within the meaning of the FCA.
18
                            GOVERNING LAW AND INFORMATION SOURCES
19
            19.     This Action is made pursuant to Sections 3729(a)(1)(C), (D), and (G) of the FCA, in
20
     effect since May 20, 2009. In relevant part, Section 3729 of the FCA provides:
21
            (a) Liability for Certain Acts.—
22
              (1) In general.—Subject to paragraph (2), any person who—
23                (A) [presents false and fraudulent claims];
                    (B) [makes or uses false records material to false and fraudulent claims];
24                  (C) conspires to commit a violation of subparagraph (A), (B), (D), (E), (F), or (G);
                    (D) has possession, custody, or control of property or money used, or to be used, by
25                  the Government and knowingly delivers, or causes to be delivered, less than all of
                    that money or property;
26
                    (E) [makes or delivers receipts with fraudulent intent];
27                  (F) [unlawfully buys federal property or receives it as a pledge]; or
                    (G) knowingly makes, uses, or causes to be made or used, a false record or statement
28                  material to an obligation to pay or transmit money or property to the Government,
30
      COMPLAINT                                           4
31
             Case 2:19-cv-01065-MCE-JDP Document 1 Filed 06/11/19 Page 5 of 12


 1                     or knowingly conceals or knowingly and improperly avoids or decreases an obligation to
                       pay or transmit money or property to the Government,
 2               is liable to the United States Government for a civil penalty of not less than
                 $5,000 and not more than $10,000, as adjusted by the Federal Civil Penalties
 3
                 Inflation Adjustment Act of 1990 (28 U.S.C. 2461 note; Public Law 104–4101),
 4               plus 3 times the amount of damages which the Government sustains because of
                 the act of that person.2
 5              (2) [Reduced damages in certain cases where culpable persons cooperate.]
                (3) Costs of civil actions.—A person violating this subsection shall also be liable to the United
 6               States Government for the costs of a civil action brought to recover
 7               any such penalty or damages.
             (b) Definitions.—For purposes of this section—
 8               (1) the terms “knowing” and “knowingly”—
                       (A) mean that a person, with respect to information—
 9                     (i) has actual knowledge of the information;
                       (ii) acts in deliberate ignorance of the truth or falsity of the information; or
10                     (iii) acts in reckless disregard of the truth or falsity of the information; and
11                     (B) require no proof of specific intent to defraud;
                 (2) [definition of “claim”];
12               (3) the term “obligation” means an established duty, whether or not fixed,
                 arising from an express or implied contractual, grantor-grantee, or licensor-
13               licensee relationship, from a fee-based or similar relationship, from statute or
                 regulation, or from the retention of any overpayment; and
14                (4) the term “material” means having a natural tendency to influence, or be
15                capable of influencing, the payment or receipt of money or property.
             (c) [Exemption from Disclosure under Freedom of Information Act.]
16           (d) Exclusion. This section does not apply to claims, records, or statements made under the
             Internal Revenue Code of 1986.
17
     31 U.S.C. § 3729 (all emphases supplied).
18
19           20.     Before the 2009 amendment, prior Section 3729 (effective Oct. 27, 1986) required a

20 fraudulent intent for liability to attach.3 Under modern Sections 3729(a)(1)(C), (D), and (G), however,
21 liability may attach absent a fraudulent intent for acts or omissions occurring on or after May 20, 2009.
22
23   1
       So in original. Probably should be “101–410.”
     2
       The penalty for each violation of Section 3729(a) occurring after November 2, 2015 and assessed after
24   March 1, 2019 is now a minimum of $11,463 and a maximum of $22,927. 84 Fed. Reg. 2445 (March 1,
     2019).
25   3
       For example, prior Section 3729(a)(4) (Oct. 27, 1986), the predecessor to modern Subsection D,
     imposed liability upon “Any person who . . . (4) has possession, custody or control of property or money
26   used, or to be used, by the Government and, intending to defraud the Government or willfully to conceal
     the property, delivers, or causes to be delivered, less property than the amount for which the person
27   receives a certificate or receipt . . .”. See 31 U.S.C. § 3729(a)(4) (Oct. 27, 1986) (emphasis supplied)
     (superseded by current Section 3729(a)(1)(D) with respect to acts or omissions occurring on or after May
28   20, 2009).

30
         COMPLAINT                                         5
31
             Case 2:19-cv-01065-MCE-JDP Document 1 Filed 06/11/19 Page 6 of 12


 1 All claims herein are based upon acts or omissions occurring on or after May 20, 2009 and are asserted
 2 under the current version of the FCA.

 3
             21.     At all times relevant hereto, the escheat provisions of UPL have been pre-empted4 by the
 4
     conflicting requirements of Section 3729(a)(1)(D) of the FCA.
 5
             22.     All allegations made herein on information and belief are based upon search results
 6
 7 obtained through queries of California’s Unclaimed Property Database (the “Database”).
 8                                         FACTUAL ALLEGATIONS

 9           23.     Each corporate Defendant (each a “Holder”) has held possession, custody or control of
10 properties and monies used, or to be used, by the Federal Government (“federal properties”) for the
11
     respective dormancy periods set forth in UPL, then escheated the properties to the State of California
12
     instead of returning5 them to their rightful owner,6 the United States Government (“Diverted
13
14 Properties”).
15           24.     Diverted Properties include, without limitation, the 1,050 items of federal property set
16 forth in Exhibit A, incorporated by reference (“Scheduled Properties”), with an average face value of
17
     over $1,533 per item and a total face value of over $1,610,012.
18
             25.     The chart at Exhibit A hereto, incorporated by reference, contains select information from
19
     California’s Database regarding certain Diverted Properties (“Scheduled Properties”), including, with
20
21 respect to each such property, the Property ID, Date Reported (to California by the Holder), Property
22 Type, Holder Name, Owner Name7 and Cash Reported (i.e., the dollar amount of the property), in each
23
24   4
       See U.S. CONST. art. VI.
     5
25     Federal payments can be made via the Federal Government’s online payment portal at www.pay.gov.
     6
       In certain instances, the Federal Government is merely a co-owner.
26   7
       Non-federal co-owners are listed in California’s Database, but excluded from Exhibit A. In addition,
     per UPL, references to “Owner” in the context of California’s Database may refer to the apparent owner,
27   i.e., the person who appears from the records of the Holder to be entitled to the property held by the
     Holder. See Cal. Code of Civ. P. §§ 1501 and 1530 (defining “Apparent Owner” and “Owner” and
28   specifying the required contents of Holders’ reports of escheated funds).

30
         COMPLAINT                                         6
31
            Case 2:19-cv-01065-MCE-JDP Document 1 Filed 06/11/19 Page 7 of 12


 1 case as reported to the State of California by the Scheduled Properties’ respective Holders acting in
 2 attempted compliance with UPL.8 The reference numbers in the column labeled “Ref No.” were

 3
     assigned by the Relator for the convenience of the Court and the Parties.
 4
            26.     All acts, omissions and knowledge of Holders described herein are also attributable to
 5
 6 their respective agents thereof who performed, or are otherwise responsible for, said acts or omissions.
 7                                                 FIRST COUNT
                                        (Failure to Return Federal Property)
 8                                           (31 U.S.C. § 3729(a)(1)(D))
                                              (Against All Defendants)
 9
10          27.     Relator realleges and incorporates by reference the preceding paragraphs of this

11 Complaint as though fully set forth herein.
12          28.     Each Holder has had possession, custody, or control of property or money used, or to be
13
     used, by the U.S. government, and in reckless disregard or deliberate ignorance of the truth or falsity of
14
     the information involved, or with actual knowledge of the information, has knowingly delivered, or
15
     caused to be delivered, less than all of that money or property, in violation of Subsection (D).
16
            29.     Each of the Scheduled Properties was, as of the date reported to the State of California by
17
18 its Holder, actually known by the Holder to be a federal property, or would have been so known absent
19 the Holder’s reckless disregard or deliberate ignorance of the truth or falsity of the information involved.
20 The information reported by the Holder of each such property was in each instance sufficient to provide
21
     actual notice, or at least inquiry notice, to the Holder that such property is a federal property.
22
            30.     Each of the Scheduled Properties was, by virtue of being reported and escheated to the
23
     State of California by its Holder, actually known by the Holder to not have been delivered to the Federal
24
25
   8
     Other information contained in the Database, but not in Exhibit A, with respect to Scheduled Properties
26 includes: Shares Reported, Name of Securities Reported, Number of Owners, Owner Address (Owner
   Street 1, Owner Street 2, Owner Street 3, Owner City, Owner State, Owner Zip, Owner Country Code),
27 Current Cash Balance, Number of Pending Claims, Number of Paid Claims, Date of Last Contact, Holder
   Address (Holder Street 1, Holder Street 2, Holder Street 3, Holder City, Holder State, Holder Zip) and
28 CUSIP, in each case as reported to the State of California by the Scheduled Properties’ respective
   Holders acting in attempted compliance with UPL.
30
     COMPLAINT                                          7
31
           Case 2:19-cv-01065-MCE-JDP Document 1 Filed 06/11/19 Page 8 of 12


 1 Government, or would have been so known absent the Holder’s reckless disregard or deliberate
 2 ignorance of the truth or falsity of the information involved.

 3
            31.     As a result of these acts and omissions, the United States has been, and continues to be,
 4
     materially damaged.
 5
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
 6
 7                                              SECOND COUNT
                                    (Materially False Records and Statements)
 8                                         (31 U.S.C. § 3729(a)(1)(G))
                                            (Against All Defendants)
 9
            32.     Relator realleges and incorporates by reference the preceding paragraphs of this
10
11 Complaint as though fully set forth herein.
12          33.     As described in further detailed below, each Holder has, in reckless disregard or deliberate

13 ignorance of the truth or falsity of the information involved, or with actual knowledge of the information,
14 knowingly made and used, and caused to be made or used, false records or statements material to
15
     obligations to pay or transmit money to the U.S. government, in violation of Subsection (G).
16
            34.     Each Holder has an obligation, with respect to each of the Diverted Properties held
17
     thereby, to pay or transmit money or property to the Federal Government, which obligation arises from
18
                   9
19 Subsection (D).
20          35.     In connection with the escheatment of each of the Scheduled Properties held by it, each
21
     respective Holder made and transmitted to the State of California a record (“Holder’s Record”) that was
22
     used by the State of California to populate the state’s Database. Each Holder’s Record included
23
     substantially all the information that was thereafter set forth in California’s Database with respect to the
24
25 property.
26
27
     9
    In some instances, such an obligation may also arise from another statute or regulation, an express or
28 implied contractual, grantor-grantee, or licensor-licensee relationship, a fee-based or similar relationship,
   and/or the retention of an overpayment.
30
    COMPLAINT                                            8
31
           Case 2:19-cv-01065-MCE-JDP Document 1 Filed 06/11/19 Page 9 of 12


 1          36.     Except for the Holders’ Records relating to properties listed in Exhibit C, incorporated by
 2 reference, each Holder’s Record failed to report accurate mailing address information with respect to the

 3
     owner(s) of the property reported thereby. In each such instance, the owner’s addresses was falsely listed
 4
     as “00000,” or not listed at all. The true address of each such owner was well established and known to
 5
     the relevant Holder, or in the alternative, could easily have been obtained, recorded and reported by such
 6
 7 Holder absent the Holder’s reckless disregard or deliberate ignorance of the information involved. For
 8 example, in connection with Property ID Number 998601524 (Ref. No. 1049), a singular escheat in the
 9 amount of $120,842.08, the property’s Holder made and transmitted a Holder’s Record listing the
10 address of the “US DEPT OF HOUSING & URBAN DEVELOPME THE” (the property’s reported
11
     owner) as “00000.” See Exhibit B.
12
            37.     In addition, each respective Holder has recklessly, or with deliberate ignorance, made
13
     certain false Holders’ Records including typographical or other facially apparent factual errors.
14
15          38.     Holders’ making of false Holders’ Records has, in turn, caused the State of California to

16 make its own false records (repeating the same false information), as described infra.
17          39.     Every week since at least April 3, 2019, the State of California has published a
18
     comprehensive set of updated, downloadable records of the Database’s contents online at
19
     https://sco.ca.gov/upd_download_property_records.html (the “Downloadable Records”).
20
            40.     Downloadable Records generated by the State of California on April 3, 2019 included the
21
     Database’s contents with regard to all Scheduled Properties, except those properties listed in Exhibit D,
22
23 incorporated by reference.
24          41.     From 2017 to the present, Relator and his agents have performed online queries of the
25 Database at https://ucpi.sco.ca.gov/UCP/Default.aspx, causing the State of California’s system to
26
     generate abridged online records of information contained therein (“Abridged Records”). The form of
27
     Abridged Records is substantially similar to the example set forth at Exhibit B, incorporated by
28
30
      COMPLAINT                                           9
31
           Case 2:19-cv-01065-MCE-JDP Document 1 Filed 06/11/19 Page 10 of 12


 1 reference.
 2          42.     The properties listed in Exhibit D were the subject of Abridged Records generated on at
 3
     least the respective dates indicated in that exhibit.
 4
            43.     False “Owner Address” information contained in Holders’ Records, Downloadable
 5
     Records and Abridged Records is material to the obligations to pay or transmit money or property to the
 6
 7 U.S. Government, in that it has a natural tendency to influence, or is capable of influencing, fulfillment
 8 of the obligations, as follows. First, properties recorded and reported with a false address could be
 9 excluded from Abridged Records generated by California’s online search system, because the system
10 excludes results where search queries contain text that mismatches or exceeds the text contained in the
11
     Database. For example, whereas a search for “US DEPT OF HOUSING” alone would generate an
12
     Abridged Record for the $120,842.08 property described above (see Exhibit B), a similar search
13
     additionally specifying the owner’s city as “washington” (or any other city) would generate a search
14
15 result of “No Match” (since the search term entered for the owner’s city wouldn’t match the Database’s
16 nonexistent entry for the city). Second, false address records are likely to interfere with mailing of
17 statutorily required notices that would otherwise alert the Federal Government about the status and
18
     location of its Diverted Properties, thus delaying recovery of the properties. See Taylor v. Yee, 780 F. 3d
19
     928, 931-933 (9th Cir. 2015) (summarizing the notice requirements of UPL).
20
            44.     Typographical and other facially apparent errors contained in Holders’ Records,
21
     Downloadable Records and Abridged Records are material to obligations to pay or transmit money to the
22
23 U.S. Government, in that they have a natural tendency to influence, or is capable of influencing,
24 fulfillment of the obligations. Specifically, Diverted Properties that were reported with a false owner’s
25 name by a Holder could be excluded from Abridged Records generated by California’s online search
26
     system, because, again, the system excludes results where search queries contain text that mismatches or
27
     exceeds the text contained in the Database. For example, a Scheduled Property in the amount of
28
30
      COMPLAINT                                              10
31
           Case 2:19-cv-01065-MCE-JDP Document 1 Filed 06/11/19 Page 11 of 12


 1 $5,177.44 (Property ID No. 989664793, Ref. No. 597), reported as belonging to “US MARSHAL [sic]
 2 SERVICE”, would not have been revealed through an online search of the Database using the any of the

 3
     following search terms (nor their ALLCAPS equivalents): “US Marshals,” “U S Marshals,” “U.S.
 4
     Marshals,” “U. S. Marshals,” “United States Marshals, “US Marshals Service,” “U S Marshals Service,”
 5
     “U.S. Marshals Service,” “U. S. Marshals Service,” “United States Marshals Service,” “U S Marshalls,”
 6
 7 “U.S. Marshalls,” “U. S. Marshalls,” “United States Marshalls,” “US Marshalls Service,” “U S Marshalls
 8 Service,” “U.S. Marshalls Service,” “U. S. Marshalls Service,” “United States Marshalls Service,”
 9 “Marshals,” “Marshals Service,” “Marshalls,” “Marshalls Service,” “Marshal,” “Marshal Service,”
10 “Marshall,” or “Marshall Service.” Searches of Downloadable Records could be similarly impaired,
11
     since “Control-F” and other database search tools often only find exact matches in response to search
12
     queries.
13
            45.     As a result of these acts and omissions, the United States has been, and continues to be,
14
15 materially damaged.
16          WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.

17                                             THIRD COUNT
                                    (Conspiracy – 31 U.S.C. § 3729(a)(1)(C))
18                                         (Against All Defendants)
19
            46.     Relator realleges and incorporates by reference the preceding paragraphs of this
20
     Complaint as though fully set forth herein.
21
            47.     As detailed above, and in violation of Subsection (C), each Holder has knowingly
22
23 conspired, and may still be conspiring, with the State of California and its agents to commit acts in
24 violation of Subsection (D) and/or Subsection (G). Each Holder has committed one or more overt acts in
25 furtherance of its respective conspiracies.
26
            48.     As a result of these acts and omissions, the United States has been, and continues to be,
27
     materially damaged.
28
30
      COMPLAINT                                           11
31
Case 2:19-cv-01065-MCE-JDP Document 1 Filed 06/11/19 Page 12 of 12
